Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance:
	Independent claims 21, 27, 33 are allowable based in view of the claim language.
None of the cited closest prior art(s) by Seaborn et al. (US 2015/0134953), Fitzgerald et al. (US 2014/0282936), Sion (US 2017/0351879) hereafter Sion, either singularly or in combination would result in a proper rejection under 35 USC 102 or 103.
Seaborn discloses an HSM service controller receives an administrative request to enable a cloud-based application to have access to a cloud-based HSM service. The HSM service controller segments a cloud-based HSM into a plurality of VHSMs. The HSM service controller allocates to the cloud-based application, a source VHSM from among the plurality of VHSMs. The source VHSM includes an initial set of credentials, roles and/or metadata. The HSM service controller stores a handle for the source VHSM in association with a handle for the cloud-based application. The HSM service controller routes cryptography requests between the cloud-based application and the VHSM based on the handle for the source VHSM and the handle for the cloud-based application. The HSM service controller receives one or more management requests from the cloud-based application and executes cloud administrator functions responsive to the management request.
Fitzgerald discloses devices, such as hardware security modules, are provided as a service. A customer of a computing resource provider is able to request the addition of a device to a network of the customer hosted by the computing resource provider. The computing resource provider 
Sion discloses an extended hardware security module ("HSM") possessing additional security properties relative to conventional HSMs and methods for initializing, deploying, and managing such extended HSMs in a networked environment. In the preferred embodiment, an extended HSM includes additional hardware and software components that configure it to run sensitive client tasks on demand inside a cloud-hosted, anti-tamper HSM housing so as to ensure sensitive data is encrypted when stored or processed outside the housing. Methods for initializing, deploying, and managing provide a framework through which extended HSMs may be secured from their initial assembly through their availing for use and actual use over a network by one or more clients. Such use often entails repeated discrete sequential secure sessions and concurrent discrete secure sessions.
Hamid discloses a cloud-based hardware security device (HSM) providing core security functions of a physically controlled HSM, such as a USB HSM, while allowing user access within the cloud and from a user device, including user devices without input ports capable of direct connection to the HSM. The HSMs can be connected to multi-HSM appliances on the organization or user side of the cloud network, or on the cloud provider side of the cloud network. HSMs can facilitate multiple users, and multi-HSM appliances can facilitate multiple organizations.
	All of the cited prior art of record above, whether singularly or in combination, fails to disclose the feature limitation  routing handshake messages between the client computing device and the first physical cryptographic device to establish the cryptographically protected communications session between the client computing device and the first physical cryptographic device, thereby allowing the first physical cryptographic device to provide a cryptographic secret for the cryptographically protected communications session to a second physical cryptographic device of the plurality of physical cryptographic devices; and distributing messages from the client computing device over the 
	Additional search does not yield suitable references that reasonably, either singularly or in combination with previous cited references, would result in a proper rejection under 35 USC 102 or 103.
	Claims 22-26, 28-32, 34-40, dependent on independent claims 21, 27, 33 are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378.  The examiner can normally be reached on Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R TURCHEN/Primary Examiner, Art Unit 2439